Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 17, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152906                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 152906
                                                                   COA: 328113
                                                                   Wayne CC: 02-000276-FC
  JEROME WILLIAM BORTHWELL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 4, 2015
  order of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 17, 2016
           d1110
                                                                              Clerk